 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1059 
In the House of Representatives, U. S.,

February 23, 2010
 
RESOLUTION 
Honoring the heroism of the seven United States Agency for International Development, Office of U.S. Foreign Disaster Assistance, and Federal Emergency Management Agency supported urban search and rescue teams deployed to Haiti from New York City, New York, Fairfax County, Virginia, Los Angeles County, California, the City of Miami, Florida, Miami-Dade County, Florida, and Virginia Beach, Virginia, and commending their dedication and assistance in the aftermath of the January 12, 2010, Haitian earthquake. 
 
 
Whereas a catastrophic earthquake measuring 7.0 on the Richter scale struck the nation of Haiti at 4:53 p.m. (local time) on January 12, 2010;  
Whereas the January 12, 2010, earthquake was the largest earthquake to hit the island-nation in over 200 years and has caused unconscionable loss of life, affected over 3,000,000 people, and caused widespread physical devastation to buildings and infrastructure;  
Whereas United States urban search and rescue teams (US&R) were immediately activated and deployed from Fairfax County, Virginia, Los Angeles County, California, and Miami-Dade County, Florida, to assist the United States Agency for International Development (USAID) Disaster Assistance Response Team (DART); 
Whereas each US&R task force is comprised of 70 members, who are multifaceted and cross trained in the major functional areas of search, rescue, medical, hazardous materials, logistics, and planning, and who are supported by trained canines able to conduct physical search and heavy rescue operations; 
Whereas task forces have been activated for natural and man-made disasters and incidents both at home and abroad, including hurricanes, earthquakes, and the attacks of September 11, 2001; 
Whereas New York City’s first responders asked the Office of U.S. Foreign Disaster Assistance (OFDA) to activate a New York City US&R task force shortly after the disaster struck;  
Whereas the 511 United States rescue workers comprised roughly one-third of the entire international US&R effort in Haiti;  
Whereas more than 130 people have been rescued from under the rubble in Haiti by the US&R task forces, of whom at least 47 were rescued by United States US&R task forces;  
Whereas United States US&R task forces deployed to Haiti also trained many of the other foreign search and rescue task forces in Haiti;  
Whereas, on January 21, 2010, Assistant Secretary of State for the Bureau of International Narcotics and Law Enforcement Affairs David T. Johnson and New York City Police Commissioner Raymond W. Kelly signed a Memorandum of Understanding (MOU) to provide the Haitian national police, among other police forces, with training and technical assistance; and  
Whereas the search and rescue effort in Haiti officially transitioned to a long-term humanitarian relief effort on January 23, 2010: Now, therefore, be it  
 
That the House of Representatives— 
(1)honors the bravery and dedication of the United States Agency for International Development, Office of U.S. Foreign Disaster Assistance, and Federal Emergency Management Agency supported urban search and rescue teams, the best trained of these teams in the world;  
(2)congratulates the 511 United States urban search and rescue workers for the many lives they helped to save in Haiti;  
(3)recognizes the contribution of these teams not only in the lives that they directly saved, but to the international teams that they trained and to the people of Haiti; 
(4)expresses its gratitude and appreciation to the individuals and organizations that comprise the National Urban Search and Rescue System for their unyielding determination and work as first responders to victims of disasters from all hazards;  
(5)welcomes home the brave first responders of the United States urban search and rescue teams; and  
(6)views the work of such teams and volunteers as an important part of the Nation’s contribution to the recovery of Haiti.  
 
Lorraine C. Miller,Clerk.
